Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Neonode Inc. Stockholm, Sweden We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-132713, 333-63228, 333-114161, 333-150346) and Form S-3 (No. 333-147425, 333-152163, 333-153634) of Neonode Inc. of our report dated April 14, 2009, relating to the 2008 consolidated financial statements, which appears in this Annual Report on Form 10-K.Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern. May 12, 2010 BDO Feinstein International AB BDO Feinstein International AB /s/ Johan Pharmanson /s/Tommy Bergendahl Authorized Public Accountant Authorized Public Accountant
